DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi et al. in US 2015/0220208 (hereinafter Noguchi).
Noguchi disclose a display device (Noguchi’s Fig. 1 and par. 43) comprising:
 a signal line and a gate line over a substrate (Noguchi’s Figs. 1-2 and par. 45, 55: S and G lines over substrate 10); 
an insulating film over the signal line and the gate line (Noguchi’s Fig. 2 and par. 53, 56: see film 12); 
a conductive film over the insulating film (Noguchi’s Fig. 2 and par. 53, 56: COME); 
a pixel electrode of a display element (Noguchi’s Fig. 1 and par. 45-46: see PE of PX), over the insulating film (Noguchi’s Fig. 2 and par. 57: PE); and 
a liquid crystal over the pixel electrode (Noguchi’s Fig. 2 and par. 52: LQ), 

wherein the conductive film (Noguchi’s Figs. 1-2: COME) has a function of one electrode of a touch sensor (Noguchi’s Figs. 11 and par. 104, 106, 108, 111, 122, 124, 132: COME for self-detection) and a function of a common electrode of the display element (Noguchi’s Fig. 1 and par. 49), and
wherein the conductive film (Noguchi’s Fig. 11: COME) is configured to be capacitively coupled to an approaching object (Noguchi’s Fig. 11 and par. 111: see Cx2 between finger and COME. Self-mode is explained in Figs. 4 per par. 67-68) which functions as the other electrode of the touch sensor (Noguchi’s Figs. 11 and par. 104, 106, 108, 111, 122, 124, 132).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi in view of Kim et al. in US 2017/0185196 (hereinafter Kim).
Noguchi fails to disclose wherein one of the pixel electrode and the conductive film has a slit while the other of the pixel electrode and the conductive film does not have a slit. However, in the same field of endeavor of displays with touch sensors, Kim discloses the pixel electrode having a slit (Kim’s Fig. 6A and par. 115: see slits in PXL and Fig. 17 per par. 300: slits from comb) while the conductive film does not have a slit (Kim’s Fig. 2 and par. 80, 113: see blocks B1-B9 without slits).
.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Kimura et al. in US 2001/0010370 (hereinafter Kimura).

Regarding claim 2, Yoon discloses a display device  (Yoon’s par. 3) comprising: a signal line and a gate line over a substrate (Yoon’s Figs. 1, 3 and par. 49, 91-92); a protective film over the signal line and the gate line (Yoon’s Fig. 3 and par. 92); 
a conductive film over the insulating film (Yoon’s Fig. 3 and par. 93-94: 412/416); a pixel electrode of a display element (Yoon’s Figs. 1, 93 and par. 74, 93), over the insulating film (Yoon’s Fig. 3); and a liquid crystal over the pixel electrode (Yoon’s Fig. 3 and par. 94), wherein the conductive film (Yoon’s Fig. 3 and par. 93-94: 412/416) has a function of an electrode of a touch sensor and a function of a common electrode of the display element (Yoon’s par. 93-94),
wherein each of the conductive film has a slit (Yoon’s par. 114).
Yoon fails to explicitly disclose the protective film being an insulating film or each of the pixel electrodes having a slit.  
However, because Yoon does disclose the protective layer separating the pixel electrodes and common lines from the data lines (Yoon’s Fig. 3: see 408 separating 412/410 from 406) and the data lines having a function different from the common lines and the pixel electrodes (Yoon’s par. 10, 56: data lines supplied with data voltage from data driver, par. 81-82, 174: Vcom or touch drive signal to common electrodes and pixel voltage to pixel electrode). Therefore, it would have been obvious to one of ordinary skill in the art that Yoon’s protective layer (Yoon’s Fig. 3: 408) would be an insulating film, in order to obtain the predictable result of 
Still Yoon fails to explicitly disclose each of the pixel electrodes having a slit. 
Nevertheless, in the related field of endeavor of IPS, Kimura discloses both pixel electrodes and common electrodes having slits (Kimura’s Fig. 183B and par. 11: slits are formed between teeth of the comb of pixel electrode 1041 and common electrode 1014).
Therefore, it would have been obvious to one of ordinary skill in the art to use Kimura’s comb-shape pixel and common electrodes in Yoon’s display device, in order to obtain the predictable result of a configuration that works for in-plane switching (Kimura’s par. 11 and Yoon’s par. 114) and the benefit of improving yield and productivity (Kimura’s par. 31).  By doing such combination, Yoon in view of Kimura disclose:
A display device  (Yoon’s par. 3) comprising: 
a signal line and a gate line over a substrate (Yoon’s Figs. 1, 3 and par. 49, 91-92: 406 and 402 over 400); 
an insulating film over the signal line and the gate line (Yoon’s Fig. 3 and par. 92: protective layer 408 which upon combination is an insulator between DL and 410/412); 
a conductive film over the insulating film (Yoon’s Fig. 3 and par. 93-94: see either 412 or 416); 
a pixel electrode of a display element (Yoon’s Figs. 1, 93 and par. 74, 93: see 410 of SP), over the insulating film (Yoon’s Fig. 3: see 410 over 408); and 
a liquid crystal over the pixel electrode (Yoon’s Fig. 3 and par. 94), 
wherein the conductive film (Yoon’s Fig. 3 and par. 93-94: see either 412 or 416) has a function of an electrode of a touch sensor and a function of a common electrode of the display element (Yoon’s par. 93-94),


Regarding claim 3, Yoon in view of Kimura disclose wherein the conductive film is positioned over the pixel electrode (Yoon’s Fig. 3: see 416 over 410). 

Regarding claim 4, Yoon in view of Kimura disclose wherein the conductive film and the pixel electrode are positioned on the same plane (Yoon’s Fig. 3: see 412 in same plane as 410). 

Response to Arguments
Applicant's arguments filed 12/16/21 with respect to the previous rejection of claim 2 over Yoon in view of Kim are persuasive, therefore, the rejection has been withdrawn and a new rejection in view of Yoon and Kimura has been made. Applicant arguments with respect to claim 5 have been fully considered but they are not persuasive. On the Remarks pgs. 5-6, Applicant argues with respect to claim 5, that Noguchi’s Fig. 8 does not disclose the common electrode COME performing the added limitations to claim 5.  The office must respectfully disagree, as explained above, COME is also used for self-detection where COME couples with a finger as shown in Fig. 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621